     Case 6:20-cv-00497-RBD-GJK Document 1 Filed 03/19/20 Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                                  MIDDLE OF FLORIDA
                                  ORLANDO DIVISION



JOSE RODRIGUEZ JR.,

         Plaintiff,

-vs-                                                  CASE NO.:

CORELOGIC INFORMATION
RESOURCES, LLC,

      Defendant.
__________________________/


                      COMPLAINT AND DEMAND FOR JURY TRIAL


         Plaintiff, Jose Rodriguez Jr., sues Defendant, Corelogic Information Resources, LLC, and

in support thereof respectfully alleges violations of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. § 1681 et seq.


                                 PRELIMINARY STATEMENT

1.       This is an action for monetary and other relief brought by Plaintiff for violations of his

rights under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., which were

violated by Defendant by failing to maintain reasonable procedures as a “credit reporting

agency” to ensure the maximum possible accuracy of information contained in “consumer

reports.”


2.       The Consumer Financial Protection Bureau has noted, “experience indicates that [Credit

Reporting Agencies] lack incentives and under-invest in accuracy” Consumer Fin. Prot. Bureau,

Supervisory Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017).


                                                 1
     Case 6:20-cv-00497-RBD-GJK Document 1 Filed 03/19/20 Page 2 of 5 PageID 2




                                         JURISDICTION


3.       Jurisdiction for this Court is conferred by 28 U.S.C. § 1331 as this action involves

violations of the FCRA.


4.       Venue is proper for this Court pursuant to 28 U.S.C. § 1391(b)(2).


5.       Venue is proper in this District as Plaintiff is a natural person and a resident of Orange

County, Florida; the violations described in this Complaint occurred in this District; and the

Defendant transacts business within this district.


6.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a (c).


7.       Defendant is a corporation incorporated under the laws of the State of California, with a

principal place of business located at 40 Pacifica Ave., Suite 900, Irvine, California 92618,

which conducts business within the State of Florida through its registered agent, Corporation

Service Company, located at 1201 Hays Street, Tallahassee, FL 32301.


8.       Defendant is a “consumer reporting agency,” as defined in 15 USC § 1681(f). Defendant

is regularly engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C. §

1681(d), to third parties.


9.       Defendant disburses such consumer reports to third parties under contract for monetary

compensation.




                                                 2
  Case 6:20-cv-00497-RBD-GJK Document 1 Filed 03/19/20 Page 3 of 5 PageID 3



                                  FACTUAL ALLEGATIONS


10.     In February 2020 Plaintiff applied for rental housing.


11.     The prospective landlord obtained a consumer report regarding Plaintiff from Defendant

in order to check Plaintiff’s background before approving Plaintiff for housing.


12.     The prospective landlord subsequently advised Plaintiff that his application was denied

due to several criminal charges appearing on the consumer report the prospective landlord

obtained from Defendant.


13.     The Plaintiff was never charged with, or convicted of, any of the crimes reported on the

consumer report prepared by Defendant.


14.     Under information and belief, Defendant mixed Plaintiff’s personal information with an

unknown third party’s personal information, resulting in the serious errors on the consumer

report Defendant prepared and sold to the prospective landlord.


15.     As a result of Defendant’s actions and/or inactions, Plaintiff suffered a denial of housing.


16.     As a result of Defendant’s actions and/or inactions, Plaintiff suffered from stress,

embarrassment, worry, fear, anger, and waste of his personal time.


                                     CAUSES OF ACTION


                                           COUNT I
                          Violations of the Fair Credit Reporting Act


17.     Plaintiff re-alleges and incorporates paragraphs one (1) through sixteen (16) above as if

fully set forth herein.


                                                 3
 Case 6:20-cv-00497-RBD-GJK Document 1 Filed 03/19/20 Page 4 of 5 PageID 4



18.    Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit report and

credit files it published and maintains concerning the Plaintiff.


19.    As a result of this conduct, action and inaction of Defendant, the Plaintiff suffered

damage by loss of credit/denial of housing, loss of the ability to purchase and benefit from credit,

and mental and the emotional pain stemming from the anguish, humiliation, and embarrassment

of a credit/housing denials.


20.    Defendant’s conduct, action, and/or inaction was willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In the

alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681o.


21.    The Plaintiff is entitled to recover costs and attorney’s fees from Defendant in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.


       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, CORELOGIC INFORMATION RESOURCES, LLC for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the Court may deem just and proper.


                                              Respectfully Submitted,


                                              /s/ Frank H. Kerney, III, Esq.
                                              Frank H. Kerney, III, Esq.
                                              FBN: 008672
                                              Morgan & Morgan, Tampa, P.A.
                                              201 N. Franklin St.
                                              Suite 700
                                              Tampa, Florida 33602

                                                  4
Case 6:20-cv-00497-RBD-GJK Document 1 Filed 03/19/20 Page 5 of 5 PageID 5



                                 Telephone: 813-577-4729
                                 Facsimile: 813-559-4831
                                 FKerney@ForThePeople.com
                                 MMartinez@ForThePeople.com
                                 Attorney for Plaintiff




                                    5
